Title: To James Madison from Jacob Lewis, 2 April 1802 (Abstract)
From: Lewis, Jacob
To: Madison, James


2 April 1802, London. Reports that he decided to visit Great Britain on his way to Calcutta to take up his post as U.S. consul “as well for obtaining an Exequatur which might render me independant of the Colonial Goverment of Bengal as for making some arrangements in my private & Mercantile affairs.” Applied for his exequatur through the agency of Rufus King on 9 Feb. “On the 30th. of March being the day on which the News of the Conclusion of the peace between Great Britain & France was announced I recd. the Inclosed Communication.… In Consequence of this disapointment I purpose to return without delay to the United States, & Encourage myself to hope that you will extend your kind patronage towards me in some simular situation.”
 

   
   RC and enclosures (DNA: RG 59, CD, Cape Town, vol. 1). RC 1 p. Enclosures are copies of King to Lewis, 27 Mar. 1802 (1 p.), enclosing King to Hawkesbury, 6 Feb. 1802 (1 p.); and Hawkesbury to King, 23 Mar. 1802 (1 p.). Hawkesbury refused to issue the exequatur because “as no Foreign Nation has a Consul at Calcutta, his Majesty’s Government Cannot sanction Mr Lewis’s appointment.” For Lewis, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:40 n. 5.



   
   A full transcription of this document has been added to the digital edition.

